Downey, C. J.
This was a proceeding by the appellant against the appellee to contest his election to the office of auditor of the county. Before the commissioners there was a judgment in favor of the contestant. The contestee appealed to the circuit court, where, as the clerk’s entry says, the defendant moved the court to dismiss the cause, which motion was sustained; to which ruling of the court the plaintiff excepted. Time was given in which to file a bill of exceptions, but none was ever filed. There is, therefore, no question before us, as we must presume in favor of the correctness of the action of the circuit court. There are many cases in this court, which might be cited, to this effect. Smith v. Smith, 15 Ind. 315 ; Conoway v. Weaver, 1 Ind. 263, and cases there cited.
The judgment is affirmed, with costs.